Filed
                                                    Washington State
                                                    Court of Appeals
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                     Division Two

                                           DIVISION II                                      December 7, 2021


 In the Matter of the Personal Restraint of
                                                             No. 50740-4-II
 DAVID DERAHN LEWIS,
                                                             UNPUBLISHED OPINION
                 Petitioner.


        CRUSER, J.—David Derahn Lewis seeks relief from personal restraint imposed following

his 1999 conviction for aggravated first degree murder, a crime he committed when he was 20

years old and for which he received a sentence of life imprisonment without the possibility of

parole. He argues that under In re Personal Restraint of Monschke, 197 Wn.2d 305, 329, 482 P.3d

276 (2021), his sentence is unconstitutional and that he is entitled to be resentenced so that the trial

court can take into account his youthfulness at the time of his crimes. The State concedes that

Lewis is entitled to resentencing. Accordingly, we grant Lewis’s petition and remand his 1999

judgment and sentence to the trial court for resentencing.

        A majority of the panel has determined that this opinion will not be printed in the Washington

Appellate Reports but will be filed for public record under RCW 2.06.040, it is so ordered.



                                                      Cruser, J.
 We concur:



 Glasgow, A.C.J.




 Price, J.